Citation Nr: 1825719	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  15-28 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a right ankle sprain.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for a head injury or traumatic brain injury (TBI).

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.

6.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disability.

7.  Entitlement to service connection for pulmonary embolism.

8.  Entitlement to service connection for a left ankle disability, to include as secondary to a right ankle sprain.

9.  Entitlement to service connection for a left knee disability, to include as secondary to a right ankle sprain.

10.  Entitlement to service connection for a right knee disability, to include as secondary to a right ankle sprain.

11.  Entitlement to service connection for a low back disability, to include as secondary to a right ankle sprain.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jack Cox, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from June 1987 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2013, June 2014, July 2014 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in November 2017.  A copy of the hearing transcript is of record.

The record shows that the issues of service connection for PTSD, depressive disorder and alcohol dependence were adjudicated separately.  For the reasons discussed below, the Board has recharacterized the issues as service connection for PTSD and service connection for an acquired psychiatric disorder other than PTSD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of a higher initial rating for a right ankle sprain; service connection for an acquired psychiatric disability other than PTSD, sleep apnea, pulmonary embolism, a left ankle disability, a left knee disability, a right knee disability and a low back disability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the appeal period, the Veteran manifested no worse than level I hearing in the right ear and level II hearing in the left ear.

2.  The Veteran does not have residuals of a head injury or TBI which are etiologically related to service.

3.  The Veteran does not have PTSD etiologically related to an in-service stressor.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, Diagnostic Code (DC) 6100 (2017).

2.  The criteria for service connection for a head injury or TBI have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3. The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, present level of disability is the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran is currently assigned a 0 percent rating for his bilateral hearing loss.  Evaluations of defective hearing range from 0 to 100 percent.  This is based on impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the puretone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.

Table VIa provides numeric designations of impaired hearing based on puretone thresholds alone, and is used in cases where an examiner certifies that the use of speech discrimination testing is not appropriate because of language difficulties, inconsistent scores, etc.  38 C.F.R. § 4.85(c).

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI or VIa) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI or VIa).

The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran underwent a VA examination in July 2014.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
20
15
20
LEFT
10
25
60
55
38

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 100 percent in the left ear.  Utilizing Table VI, this corresponds to a hearing level of I in both the right and left ears.  Utilizing Table VII, these hearing levels correspond to a 0 percent rating.

An additional VA examination was conducted in July 2016.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
20
15
20
LEFT
10
25
55
55
36

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 88 percent in the left ear.  Utilizing Table VI, this corresponds to a hearing level of I in the right ear and II in the left ear.  Utilizing Table VII, these hearing levels correspond to a 0 percent rating.

Notably, an additional VA examination was conducted in September 2015.  However, that examiner stated that the thresholds and speech recognition scores were inconsistent and unreliable.  Although the Veteran was reinstructed as to the proper response protocols, his responses did not improve and the examiner terminated the testing procedure.  The Veteran also submitted private audiometric findings from August 2016, but those do not include right ear thresholds for the 3000 Hz frequency.

In sum, objective testing of the Veteran's hearing revealed levels of impairment consistent with the 0 percent rating assigned during the appeal period.  The Board has considered the day-to-day effects of the Veteran's condition.  During the July 2014 VA examination, the Veteran reported that he constantly had to ask people to repeat themselves.  At the July 2016 VA examination, the Veteran asserted that it was difficult for him to understand conversations.  During his November 2017 hearing, he reported difficulty hearing the television and needing to be face-to-face with his wife in order to understand her.  However, the schedular criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).  There is no indication of any impairment associated with bilateral hearing loss that goes beyond that contemplated by the rating criteria.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

A.  Head Injury/TBI

With respect to element (2) of service connection, an in-service incurrence, the Veteran testified during his November 2017 hearing that he sustained a head injury after being hit in the face with a door or hatch while conducting drills.  He stated that he was knocked unconscious and lost some teeth in the process.  He reported that he complained of headaches but was only treated for his teeth.

In support of his claim, he submitted a September 2016 disability benefits questionnaire (DBQ) completed by a private physician.  As part of that DBQ, the Veteran reported a similar history, noting that he continued to experience dizzy spells and headaches after the incident.

The Board, however, does not find the Veteran's report to be credible.  Service treatment records do not reflect any complaints, treatment, or diagnoses of a head injury, headaches, or dizzy spells during service.  The Veteran underwent a separation examination in April 1990 and an affiliation examination in June 1990.  Both examinations were normal, and the Veteran specifically denied a history of any head injury, headaches, dizzy spells, or other relevant symptoms as part of the June 1990 examination.

His service treatment records do reflect complaints or findings related to a right ankle injury, left big toe injury, gastroenteritis, fever and cold symptoms, a foot rash, calf strains, and various other conditions, without mention of the head injury referenced above.  This strongly suggests that the Veteran did not sustain a head injury or have any headaches or dizzy spells during service.  AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Finally, a review of the Veteran's dental records shows that his front tooth (tooth number 8) was broken in October 1989 after biting into a chicken bone.  He was treated for that damage, and was subsequently service-connected for it for the purposes of treatment.  See December 1990 Dental Rating Sheet; December 2012 Rating Decision.  However, there is no indication that he lost any teeth as a result of being hit in the face with a door or hatch.

For these reasons, the overall weight of the evidence is against a finding that the Veteran sustained a head injury or TBI during service, and service connection is not warranted.


B.  PTSD

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are similar, but nonetheless separate, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304(f) and 4.125.

The Board finds that the evidence is against finding that a claimed in-service stressor occurred.  First, the Veteran testified at his Board hearing that he has PTSD as a result of a TBI he sustained in service.  As discussed above, the claimed TBI has not been borne out by the evidence.

Second, in a May 2015 VA examination, June 2016 statement, and December 2017 private records, the Veteran reported that his ship was attacked and pursued, or was always in a state of general quarters, prior to the start of the Persian Gulf War.  However, the Persian Gulf War did not start until August 2, 1990.  38 C.F.R. § 3.2(i).  This was two months after the Veteran's discharge from service.  Therefore, these statements are not consistent with the places, types or circumstances of his service.

Third, the Veteran reported that his service took him to India, the Philippines, and the Persian Gulf, where he witnessed the brutality of the people in these areas.  He described one instance of a dead body lying at a base gate for three days before anyone noticed.  He also described an incident in the Philippines where he saw two women get abducted by armed men in a truck.  Separately, he described an incident aboard ship where a counselor "snapped" and threatened to kill everyone before being subdued and taken to the brig.

The Board does not find these statements to be credible.  They were reported in a May 2015 VA examination, June 2016 statement, August 2016 private DBQ, and December 2017 private clinical evaluation submitted directly to VA.  In other words, they were reported only within the context of the Veteran's claim for service connection, which serves his pecuniary interests.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by self-interest and desire for monetary gain); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

The above stressors were not mentioned at any time during the Veteran's outpatient mental health treatment.  VA treatment records and Social Security Administration (SSA) records contain extensive findings regarding the Veteran's psychiatric condition, but only scant references to PTSD.  Moreover, the only stressor reported in the context of treatment was a November 1991 motor vehicle accident, which involved fatalities and the influence of alcohol on the part of the Veteran, noted during his vocational rehabilitation.  Collectively, these records include statements made by the Veteran to physicians for the purpose of diagnosis and treatment, and are exceptionally trustworthy because the Veteran had a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

When viewed alongside earlier statements regarding a head injury and service during the Persian Gulf War which were not credible, the Board finds the Veteran's reported stressors of witnessing brutality in foreign countries or a counselor aboard ship threatening others are also not credible.  United States v. Edwards, 581 F.3d 604, 612 (7th Cir. 2009) (the trier of fact must consider whether particular falsehoods in a witness's testimony undermine his credibility as to warrant disbelieving the rest of his testimony).

For these reasons, a credible in-service stressor has not been established, and service connection for PTSD is not warranted.



	

ORDER

A compensable rating for bilateral hearing loss is denied.

Service connection for residuals of a head injury or TBI is denied.

Service connection for PTSD is denied.


REMAND

Further development is warranted prior to adjudicating the remaining issues on appeal.

With regard to the Veteran's service-connected right ankle sprain, he was examined by VA in April 2015.  Treatment records generated since that time do not contain any relevant findings regarding this condition, and the Veteran testified in November 2017 that the condition had worsened since the April 2015 VA examination.  Therefore, a new examination is warranted.

With regard to the Veteran's pulmonary embolism, a VA examination was conducted in April 2015.  However, the examiner stated that an opinion would not be provided until she could review pulmonary function testing that was scheduled for the following month.  No follow-up opinion was provided.  

Moreover, service treatment records from January 1989 and April 1989 show the Veteran complained of calf pain.  Although he was diagnosed with muscle strains both times, the April 1989 entry noted a diagnosis of "rule out" venous thrombosis.  The Board notes that leg pain, particularly in the calf, is a symptom that can occur with pulmonary embolism.  https://www.mayoclinic.org/diseases-conditions/pulmonary-embolism/symptoms-causes/syc-20354647.  The Veteran has also argued that his condition is the result of various toxic exposures during service.  Therefore, an opinion regarding etiology is necessary.

With regard to psychiatric disorder other than PTSD, the record clearly indicates that the Veteran has major depressive disorder secondary to his pulmonary embolism.  Therefore, the two issues are intertwined.

Similarly, the Veteran has claimed service connection for sleep apnea secondary to his psychiatric condition, and a decision on sleep apnea is predicated upon the outcome of the psychiatric claim.  However, an opinion is required as to whether sleep apnea is related to diagnosed depressive disorder.

The Veteran also contends that he has left ankle, bilateral knee, and low back conditions secondary to his right ankle disability.  He was afforded a VA examination for the left ankle in April 2015.  However, the examiner recorded conflicting findings in diagnosing left ankle strain with pain and decreased range of motion, but also separately noting no current left ankle residuals such as pain or lost range of motion.  Therefore, a new examination for the left ankle, as well as examinations for the knees and low back, is warranted.

Finally, the Board cannot adjudicate the claim for a TDIU until these other claims on appeal are also ready for adjudication because findings relating to those claims also relate to the issue of a TDIU.  In particular, the record currently reflects that the Veteran experiences substantial occupational impairment from his pulmonary embolism.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current severity of his right ankle sprain.  All indicated tests and studies should be completed.  The examination should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should record the necessary findings to evaluate functional loss during flare-ups.  If for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also comment on the functional impairment associated with the right ankle sprain.

2.  Forward the claims file to an appropriate VA examiner for an opinion as to whether the Veteran's chronic pulmonary embolism is at least as likely as not (50 percent or greater probability) etiologically related to service or had its onset during service.  The examiner should specifically comment on the following:

i)  Is the Veteran's pulmonary embolism at least as likely as not related to calf pain documented during military service?

ii)  Is the Veteran's pulmonary embolism at least as likely as not related to toxic exposures during service?

Although the examiner must review the claims file, his/her attention is directed to the following evidence:

a.  Service treatment records dated January 1989 show the Veteran complained of pain the bilateral calves.  He denied any associated injury.  On examination, there was tenderness without swelling.  He was diagnosed with muscle strain.

b.  Service treatment records dated April 1989 show the Veteran developed right calf pain while stepping out of a car.  There was positive tenderness to palpation.  He was diagnosed with muscle strain, though a diagnosis of "rule out" venous thrombosis was also noted.

c.  The Veteran credibly reports exposure to paints, solvents, and asbestos during service.

d.  Private records dated October 2006 show the Veteran first had a pulmonary embolism in 2005 while playing basketball.  The treating physician noted a family history of blood clots, including a brother who died from a blood clot and the Veteran's mother and sister with a positive history of clots.  The physician opined that the Veteran likely had some sort of hypercoagulable state which was inherited rather than acquired.

e.  Medical treatise information submitted by the Veteran in March 2017 indicates that certain chemicals, toxins or substances may be possible causes of pulmonary embolism.

The examiner must provide a complete explanation for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

The examiner should also comment on the functional impairment associated with the Veteran's pulmonary embolism.

3.  Schedule the Veteran for a VA examination to determine the etiology of his diagnosed sleep apnea.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed, and the examiner should take a history of the Veteran.  The examiner should then comment on the following:

i)  Is it at least as likely as not (50 percent or greater probability) that sleep apnea is caused by, or the result of, diagnosed major depressive disorder?

ii)  Is it at least as likely as not (50 percent or greater probability) that sleep apnea is aggravated or worsened by diagnosed major depressive disorder?

The examiner must provide a complete explanation for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

The examiner should also comment on the functional impairment associated with sleep apnea.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left ankle, left knee, right knee, and low back conditions.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed, and the examiner should take a history of the Veteran.  The examiner should then comment on the following:

i)  What are the current left ankle, left knee, right knee and low back diagnoses?

ii)  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) caused by, or the result of, a right ankle sprain?

iii)  For each diagnosed condition , is it at least as likely as not (50 percent or greater probability) aggravated or worsened by a right ankle sprain?

The examiner must provide a complete explanation for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

The examiner should also comment on the functional impairment associated with any diagnosed left ankle, left knee, right knee, or low back condition.

5.  Following completion of the above, readjudicate the Veteran's claims for a higher initial rating for a right ankle sprain; service connection for an acquired psychiatric disability other than PTSD, sleep apnea, pulmonary embolism, a left ankle disability, a left knee disability, a right knee disability and a low back disability; and entitlement to a TDIU.  For any claim not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and allow an appropriate time to respond before returning those issues to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


